UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund July 31, 2014 (Unaudited) Common Stocks80.4% Shares Value ($) Automobiles & Components.9% Delphi Automotive 14,060 a Banks6.3% Bank of Ireland 2,389,033 b 846,520 DNB 46,103 814,743 M&T Bank 7,060 a 857,790 Nordea Bank 61,500 823,569 PNC Financial Services Group 9,230 a 762,029 Standard Chartered 39,970 829,232 Swedbank, Cl. A 32,100 822,417 Wells Fargo & Co. 18,790 a 956,411 Capital Goods3.6% ABB 40,110 b 922,866 Owens Corning 11,180 a 380,679 DMG MORI SEIKI 30,070 922,658 NOW 1,797 a 57,845 OSRAM Licht 22,240 b 899,467 Safran 11,840 693,451 Consumer Durables & Apparel2.4% Michael Kors Holdings 9,650 a,b 786,282 PVH 9,620 a 1,059,932 Under Armour, Cl. A 11,310 a,b 754,943 Consumer Services2.3% Las Vegas Sands 10,350 a 764,347 Starbucks 10,550 a 819,524 Starwood Hotels & Resorts Worldwide 11,400 875,976 Diversified Financials9.2% Aberdeen Asset Management 108,136 750,598 American Express 9,050 a 796,400 Ameriprise Financial 6,570 a 785,772 BlackRock 2,770 a 844,102 Discover Financial Services 13,920 a 849,955 Franklin Resources 15,189 a 822,484 ING Groep 63,250 b 819,159 Invesco 23,780 a 894,841 Morgan Stanley 27,270 a 881,912 Navient 37,560 646,032 UBS 48,560 b 833,979 Voya Financial 23,650 a 877,415 Energy4.9% Anadarko Petroleum 5,140 a 549,209 Continental Resources 4,680 a,b 686,930 Eni 25,480 647,714 EOG Resources 9,070 a 992,621 Halliburton 14,400 a 993,456 National Oilwell Varco 7,470 a 605,369 Noble Energy 10,460 a 695,485 Food & Staples Retailing1.6% Costco Wholesale 8,890 a 1,044,931 Walgreen 10,050 a 691,138 Food, Beverage & Tobacco2.4% Coca-Cola Enterprises 18,270 a 830,371 Molson Coors Brewing, Cl. B 11,510 a 777,270 Mondelez International, Cl. A 24,810 a 893,160 Health Care Equipment & Services4.9% Aetna 10,870 842,751 Allscripts Healthcare Solutions 32,820 a,b 522,494 Envision Healthcare Holdings 18,770 a 671,028 Laboratory Corporation of America Holdings 7,250 a,b 751,753 Omnicare 9,720 a 607,500 St. Jude Medical 9,410 a 613,438 Tenet Healthcare 10,227 b 539,679 Universal Health Services, Cl. B 6,530 a 696,098 Household & Personal Products.8% Energizer Holdings 7,240 a Insurance1.4% Hartford Financial Services Group 23,640 a 807,542 Prudential 30,175 694,840 Materials4.0% ArcelorMittal 19,590 297,015 Dow Chemical 8,300 a 423,881 Eastman Chemical 2,240 a 176,467 LANXESS 11,900 757,791 LyondellBasell Industries, Cl. A 4,860 a 516,375 Martin Marietta Materials 6,900 857,187 Praxair 5,140 a 658,640 Rio Tinto 8,556 521,437 Media3.9% AMC Networks, Cl. A 13,650 a,b 817,226 Interpublic Group of Cos. 45,430 895,425 LIN Media, Cl. A 42,640 a,b 1,100,538 Twenty-First Century Fox, Cl. A 19,620 a 621,562 Viacom, Cl. B 8,150 a 673,761 Pharmaceuticals, Biotech & Life Sciences10.7% Actavis 4,870 a,b 1,043,446 Alexion Pharmaceuticals 4,580 a,b 728,174 Alkermes 9,280 a,b 396,813 Alnylam Pharmaceuticals 3,770 b 203,769 Avalanche Biotechnologies 54 1,511 Biogen Idec 2,100 a,b 702,219 Bristol-Myers Squibb 16,060 a 812,957 Celgene 10,530 a,b 917,690 Endo International 11,320 a,b 759,346 Gilead Sciences 9,590 a,b 877,965 Illumina 3,200 a,b 511,712 InterMune 11,070 a,b 485,641 Isis Pharmaceuticals 10,270 b 318,267 Jazz Pharmaceuticals 4,160 a,b 581,277 Medivation 5,610 b 416,430 Mylan 13,160 a,b 649,709 Regeneron Pharmaceuticals 2,760 a,b 872,767 Revance Therapeutics 11,690 a 358,649 Vertex Pharmaceuticals 8,610 a,b 765,515 Retailing3.8% Amazon.com 2,500 a,b 782,475 Kohl's 14,990 a 802,565 Netflix 1,230 a,b 519,946 Priceline Group 660 a,b 820,017 Ulta Salon, Cosmetics & Fragrance 7,120 b 657,390 Vipshop Holdings, ADS 2,010 a,b 413,135 Software & Services7.4% Adobe Systems 8,900 b 615,079 Akamai Technologies 10,750 a,b 634,465 Cognizant Technology Solutions, Cl. A 15,200 a,b 745,560 Concur Technologies 7,330 a,b 681,397 Google, Cl. C 1,097 b 627,045 Microsoft 15,250 a 658,190 salesforce.com 15,300 a,b 830,025 Symantec 32,830 a 776,758 Tencent Holdings 26,200 423,605 Twitter 11,320 511,551 VeriFone Systems 18,570 a,b 622,281 Visa, Cl. A 3,800 a 801,838 Technology Hardware & Equipment6.4% Amphenol, Cl. A 11,050 a 1,062,679 Apple 11,900 a 1,137,283 Cisco Systems 47,800 a 1,205,994 EMC 42,580 a 1,247,594 Juniper Networks 34,230 a 805,774 LG Display, ADR 39,465 b 641,306 SanDisk 7,950 a 729,095 Utilities3.5% Drax Group 92,480 1,085,640 Enel 114,140 648,677 NextEra Energy 8,690 a 815,904 NRG Energy 15,940 a 493,502 NRG Yield, Cl. A 13,870 724,707 Total Common Stocks (cost $83,660,058) Other Investment16.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,618,000) 17,618,000 c Total Investments (cost $101,278,058) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $3,251,034 of which $6,218,876 related to appreciated and $2,967,842 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income t substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 16.6 Pharmaceuticals, Biotech & Life Sciences 10.7 Diversified Financials 9.2 Software & Services 7.4 Technology Hardware & Equipment 6.4 Banks 6.3 Energy 4.9 Health Care Equipment & Services 4.9 Materials 4.0 Media 3.9 Retailing 3.8 Capital Goods 3.6 Utilities 3.5 Consumer Durables & Apparel 2.4 Food, Beverage & Tobacco 2.4 Consumer Services 2.3 Food & Staples Retailing 1.6 Insurance 1.4 Automobiles & Components .9 Household & Personal Products .8 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Research Long/Short Equity Fund July 31, 2014 (Unaudited) Common Stocks56.5% Shares Value ($) Automobiles & Components.4% Autoliv 4,690 Banks7.4% Barclays 267,650 1,014,126 Deutsche Bank 23,780 817,152 First Niagara Financial Group 93,630 805,218 JPMorgan Chase & Co. 16,080 927,334 Julius Baer Group 19,640 a 837,450 Lloyds Banking Group 668,730 a 832,569 Raiffeisen Bank International 30,433 830,943 U.S. Bancorp 23,030 967,951 Zions Bancorporation 28,950 834,339 Capital Goods.8% Siemens 6,460 Commercial & Professional Services.7% Dun & Bradstreet 6,530 Consumer Durables & Apparel4.0% Coach 19,680 680,141 Harman International Industries 4,260 462,423 Lennar, Cl. A 24,170 875,679 Meritage Homes 23,030 a 882,049 PulteGroup 45,780 808,017 Ralph Lauren 3,810 593,827 Consumer Services1.5% Accor 7,733 373,318 Dunkin' Brands Group 14,749 632,142 Six Flags Entertainment 14,807 565,924 Diversified Financials4.6% Charles Schwab 32,160 892,440 Credit Suisse Group 30,440 a 827,420 Janus Capital Group 70,970 808,348 Santander Consumer USA Holdings 33,410 640,470 T. Rowe Price Group 10,600 823,196 TD Ameritrade Holding 27,870 895,184 Energy3.7% Cameco 31,300 630,945 Diamond Offshore Drilling 14,270 667,693 HollyFrontier 13,890 652,969 Royal Dutch Shell 15,669 675,068 Statoil 22,806 650,199 Total 9,740 628,279 Food & Staples Retailing1.3% Sysco 19,830 707,733 Wal-Mart Stores 8,915 655,966 Food, Beverage & Tobacco1.2% Hershey 7,380 650,547 Tyson Foods, Cl. A 17,660 657,129 Health Care Equipment & Services5.2% C.R. Bard 3,020 450,675 DENTSPLY International 9,208 427,435 Elekta, Cl. B 41,680 510,205 Fresenius Medical Care 9,520 a 661,726 Hologic 25,500 a 664,785 Intuitive Surgical 1,345 615,405 Masimo 23,240 a 559,619 Owens & Minor 16,630 550,287 Patterson 13,430 523,904 Sinopharm Group, Cl. H 213,600 628,625 Insurance1.5% ACE 7,730 773,773 Aflac 13,815 825,308 Materials3.3% Agrium 6,830 622,076 International Paper 14,310 679,725 Syngenta 1,850 657,830 ThyssenKrupp 22,950 a 649,921 Yara International 18,992 868,352 Media.4% Thomson Reuters 9,990 Pharmaceuticals, Biotech & Life Sciences4.8% Aegerion Pharmaceuticals 6,385 a 214,600 Arena Pharmaceuticals 47,020 a 217,703 Foundation Medicine 13,620 306,722 Genomic Health 16,780 a 427,554 H Lundbeck 25,030 573,312 Novo Nordisk, ADR 10,720 493,656 Sangamo BioSciences 40,834 a 485,108 Sanofi, ADR 11,690 611,036 Seattle Genetics 16,747 a 589,494 Synageva BioPharma 7,149 a 489,063 Theravance 15,030 a 326,151 United Therapeutics 4,380 a 398,317 Real Estate1.4% American Tower 8,450 b 797,595 Crown Castle International 9,780 725,480 Retailing1.9% Bed Bath & Beyond 10,000 a 632,900 Gap 16,190 649,381 PetSmart 11,070 754,310 Semiconductors & Semiconductor Equipment1.5% Cree 10,790 a 509,612 Marvell Technology Group 46,650 622,311 RF Micro Devices 21,812 a 243,422 Skyworks Solutions 4,010 203,548 Software & Services4.1% Autodesk 9,850 a 525,497 CA 16,700 482,296 Citrix Systems 7,830 a 530,326 DeNa 38,300 495,640 eBay 10,280 a 542,784 Infosys, ADR 10,130 555,327 International Business Machines 2,190 419,757 SAP, ADR 8,230 645,973 Yelp 2,839 a 190,667 Technology Hardware & Equipment2.5% Aruba Networks 23,681 a 422,943 Finisar 25,569 a 504,476 Hewlett-Packard 15,880 565,487 NetApp 15,950 619,498 QUALCOMM 7,810 575,597 Transportation.9% Royal Mail 134,660 Utilities3.4% Consolidated Edison 20,230 1,134,701 Duke Energy 9,550 688,841 Entergy 10,080 734,126 Southern 25,410 1,099,999 Total Common Stocks (proceeds $61,475,416) Number of Rights.0% Rights Value ($) Banks Banco Santander (cost $12,934) 62,480 a Total Securities Sold Short (Proceeds $61,488,350) ADR - American Depository Receipts ADS - American Depository Shares a Non-income producing security. b Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Banks 7.4 Health Care Equipment & Services 5.2 Pharmaceuticals, Biotech & Life Sciences 4.8 Diversified Financials 4.6 Consumer Durables & Apparel 4.0 Software & Services 4.1 Energy 3.7 Utilities 3.4 Materials 3.3 Technology Hardware & Equipment 2.5 Retailing 1.9 Consumer Services 1.5 Insurance 1.5 Semiconductors & Semiconductor Equipment 1.5 Real Estate 1.4 Food & Staples Retailing 1.3 Food, Beverage & Tobacco 1.2 Transportation .9 Capital Goods .8 Commercial & Professional Services .7 Automobiles & Components .4 Media .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 68,724,715 - - Equity Securities - Foreign Common Stocks+ 1,840,723 15,055,378 ++ - Mutual Funds 17,618,000 - - Liabilities ($) Securities Sold Short: Equity Securities - Domestic+++ (41,506,397 ) - - ) Equity Securities - Foreign+++ (18,678,994 ) - - ) Rights+ (12,683 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
